Order entered September 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00633-CV

                                THOMAS J. ELLIS, Appellant

                                               V.

                       THE RENAISSANCE ON TURTLE CREEK
                     CONDOMINIUM ASSOCIATION, INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01827-C

                                           ORDER
       The Court has before it appellant’s September 20, 2013 motion to extend time to file

corrected brief. The Court GRANTS the motion and ORDERS that the brief tendered by

appellant on September 24, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE